DETAILED ACTION
	Claims 1-20 are presented on 12/28/2018 for examination on merits.  Claims 1, 10, and 16 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Set #1.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted as for examination on merits are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Claim Objections
Claims 2 and 8 objected to because of the following informalities:  
Claim 2 recites “wherein the feature perturber is to, …, to remove a second one of the features to form a third feature representation” deficiently.  It appears that the word “to” is repeated as a typographical error.  Appropriate correction is required.
wherein an entry of the feature vector has a first value when a the first one of the features is present” deficiently.  It appears that the extra word “a” is a typographical error.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed adversarial malware detector may be software (i.e., software per se).  
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). 
The broadest reasonable interpretation of the claim element “adversarial malware detector” in claim 1 is drawn to a non-structural item which could be interpreted as software per se.  Therefore, claim 1 is found to be software per se. and thus not eligible for patent protection. 
Dependent claims 2-9 and 15, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to render the claims to be statutory.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 1 and 2 recite the three feature representations without particularly pointing out how the feature perturber knows when to stop forming the next feature representation. The mechanism of forming a second and a third feature representations is unclear.  Furthermore, claim 1 fails to specify the minimum number of features in the first feature representation.  If there are only two features in the first feature representation, the adversarial malware detector will not operate to form the third feature representation as described in claim 1.  If the Applicant assumes that there are at least three features for the program, this assumption need to be made explicitly.  
Claims 10 and 11 similarly recite the same limitations as claims 1 and 2, i.e., using three sets of features without particularly pointing out how to cascade the forming of the sets of features.  For the same reason as aforementioned, they are rejected.

Claim 15 is described as a method claim depending from 1.  However, claim 1 is drawn to an adversarial malware detector.  Therefore, there is insufficient antecedent basis for the method in the claim 15.
Claims 2-9, 11-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claims 1, 10, and 16, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claims 1, 6-10, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okano (US 20170098074 A1) in view of Levy (US 20190215329 A1).

As per claim 1, Okano teaches an adversarial malware detector, comprising: 
a machine learning engine to classify a first feature representation representing features of a program as benign or malware (Okano, par. 0019: a classifier … performs machine learning of the executable file to be learned based on the feature vector, and calculates a score of the likelihood of malware for the executable file to be determined based on a result of the machine learning and the feature vector); 
a decider to classify the program as adversarial malware when the machine learning engine classifies the second feature representation as malware (Okano, par. 0092: The determination unit 16 determines whether the executable file is malware or goodware; par. 0093-0094: generating a feature vector, i.e., the feature representation, after deleting useless attribute value; par. 0096: adjustment of the feature vector such as reduction of the feature vector dimension can be performed, while improving the determination accuracy.  That means detection rate for adversarial malware by the machine learning engine goes up with the adjusted or the second feature vector; see also par. 0118 for higher detection rate).
While Okano discloses the idea of removing attributes to form adjusted feature vector (i.e., the feature representation), Okano does not explicitly disclose a perturber that removes a first one of the features to form a second feature representation.  This aspect of the claim is identified as a difference.
In a related art, Levy teaches:
Levy, par. 0056-0059: generating a second number of synthetic malware samples as a second training set; Levy discloses a method of measuring true positive detections against false positive detections; par. 0058; and removing inoperable code samples iteratively and by a prior detection model; par. 0046.  It is obvious that the benign first feature representation is considered inoperable for malware detection because it may result in a false positive detection, and therefore, one of the features should be removed to form a second feature representation for another evaluation).
Okano and Levy are analogous art, because they are in a similar field of endeavor in improving malware detection by using machine learning models.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to use Levy to modify Okano to include a functional module for form a second feature representation when the first round of malware detection is negative.  The rationale for this combination is to use known technique to improve similar system concerning the samples to be analyzed.  This technique can be implemented by inculpating Levy’s mechanism of generating a subsequent/second number of synthetic malware samples into Okano system such that the combination would have produced predictable results with reasonable expectation of success. For this combination, the motivation would have been to improve the accuracy of the malware detection via training of machine learning models.

As per claim 6, the references as combined above teach the adversarial malware detector of claim 1, further including a feature extractor to identify the features of the program (Okano, the Abstract and par. 0041: a feature extraction unit extracts an attribute value).

As per claim 7, the references as combined above teach the adversarial malware detector of claim 6, further including a sandbox to execute the program, wherein the feature Levy, par. 0053: executing each of the number of synthetic malware samples in a sandbox while monitoring the results in order to ensure that the code executes and performs an unwanted (or potentially or nominally unwanted) task).

As per claim 8, the references as combined above teach the adversarial malware detector of claim 1, wherein the first feature representation is a feature vector, wherein an entry of the feature vector has a first value when a the first one of the features is present, and has a second value when the first one of the features is not present (Levy, par. 0046: filtering the synthetic malware samples to remove inoperable code samples and code samples that can be detected by a prior detection model trained to detect the malware samples).

As per claim 9, the references as combined above teach the adversarial malware detector of claim 8, wherein the feature perturber is to modify the first feature representation to remove the first one of the features by changing an entry of the feature vector corresponding to the first one of the features from the first value to the second value (Levy, par. 0046 and 0054:  include removing any of the synthetic malware samples substantially identical to one of the plurality of malware samples or removing any one of the synthetic malware samples).

As per claim 10, Okano teaches a method for detecting malware, comprising 
loading a program into memory (Okano, par. 0003-0004 and 0019: executing the executable file and performing machine learning of the executable file based on the feature vector and information); 
classifying the program as benign or malware based on a first set of features of the program identified [in the sandbox] (Okano, par. 0019: a classifier … performs machine learning of the executable file to be learned based on the feature vector, and calculates a score of the Levy, which is discussed later); 
classifying the program as adversarial malware when the second set of features is classified as malware (Okano, par. 0092: The determination unit 16 determines whether the executable file is malware or goodware; par. 0093-0094: generating a feature vector, i.e., the feature representation, after deleting useless attribute value; par. 0096: adjustment of the feature vector such as reduction of the feature vector dimension can be performed, while improving the determination accuracy.  That means detection rate for adversarial malware by the machine learning engine goes up with the adjusted or the second feature vector; see also par. 0118 for higher detection rate).
While Okano discloses the idea of removing attributes to form adjusted feature vector (i.e., the feature representation), Okano does not explicitly disclose the use of a sandbox for identifying a second set of features representing a first modification of the program when the program is classified as benign.  This aspect of the claim is identified as a difference.
In a related art, Levy teaches:
executing the program in a sandbox (Levy, par. 0044 and 0053: executing each sample in a sandbox, and performing a potentially or nominally malicious task); 
when the program is classified as benign, identifying a second set of features representing a first modification of the program (Levy, par. 0056-0059: generating a second number of synthetic malware samples as a second training set; Levy discloses a method of measuring true positive detections against false positive detections; par. 0058; and removing inoperable code samples iteratively and by a prior detection model; par. 0046.  It is obvious that the benign first feature representation is considered inoperable for malware detection because it may result in a false positive detection, and therefore, one of the features should be removed to form a second feature representation for another evaluation).
Okano and Levy are analogous art, because they are in a similar field of endeavor in improving malware detection by using machine learning models.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to use Levy to modify Okano to include a functional module for form a second feature representation when the first round of malware detection is negative.  The rationale for this combination is to use known technique to improve similar system concerning the samples to be analyzed.  This technique can be implemented by inculpating Levy’s mechanism of generating a subsequent/second number of synthetic malware samples into Okano system such that the combination would have produced predictable results with reasonable expectation of success. For this combination, the motivation would have been to improve the accuracy of the malware detection via training of machine learning models.

As per claim 14, the references as combined above teach the method of claim 10, further including identifying the first set of features by observing the program execute in the sandbox (Levy, par. 0044 and 0053: executing each sample in a sandbox).

As per claim 15, the references as combined above teach the method of claim 1, further including: 
forming a feature vector having entries for a universe of features (Okano, par. 0040-0041: upon input of an attribute, … the input attribute value is registered in an attribute value table; a feature vector including the extracted attribute value as a feature is generated); 
setting a first one of the entries to have a first value when a corresponding one of the first set of features is present (Okano, par. 0041: constructing a feature vector including the extracted attribute value); 
setting the first one of the entries to have a second value when the corresponding one of the first set of the features is not present (Okano, par. 0042: to reconstruct the feature vector, 
inputting the feature vector to a machine learning engine to classify the program (Okano, par. 0043: a classification step is performed when the feature vector is reconstructed; par. 0044: at the classification step, determining whether the executable file is classified as malware).

As per claim 16, Okano teaches a non-transitory computer-readable storage medium comprising instructions for detecting adversarial malware that, when executed, cause a processor to at least: 
load a program into memory (Okano, par. 0003-0004 and 0019: executing the executable file and performing machine learning of the executable file based on the feature vector and information); 
classify the program as benign or malware based on a first set of features of the program identified [in the sandbox] (Okano, par. 0019: a classifier … performs machine learning of the executable file to be learned based on the feature vector, and calculates a score of the likelihood of malware for the executable file to be determined based on a result of the machine learning and the feature vector.  Note that the execution and classification of the program can be performed in sandbox of Levy, which is discussed later); 
classify the program as adversarial malware when the second set of features is classified as malware (Okano, par. 0092: The determination unit 16 determines whether the executable file is malware or goodware; par. 0093-0094: generating a feature vector, i.e., the feature representation, after deleting useless attribute value; par. 0096: adjustment of the feature vector such as reduction of the feature vector dimension can be performed, while improving the determination accuracy.  That means detection rate for adversarial malware by 
While Okano discloses the idea of removing attributes to form adjusted feature vector (i.e., the feature representation), Okano does not explicitly disclose the use of a sandbox for identifying a second set of features representing a first modification of the program when the program is classified as benign.  This aspect of the claim is identified as a difference.
In a related art, Levy teaches:
execute the program in a sandbox (Levy, par. 0044 and 0053: executing each sample in a sandbox, and performing a potentially or nominally malicious task); 
when the program is classified as benign, identify a second set of features representing a first modification of the program (Levy, par. 0056-0059: generating a second number of synthetic malware samples as a second training set; Levy discloses a method of measuring true positive detections against false positive detections; par. 0058; and removing inoperable code samples iteratively and by a prior detection model; par. 0046.  It is obvious that the benign first feature representation is considered inoperable for malware detection because it may result in a false positive detection, and therefore, one of the features should be removed to form a second feature representation for another evaluation).
Okano and Levy are analogous art, because they are in a similar field of endeavor in improving malware detection by using machine learning models.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to use Levy to modify Okano to include a functional module for form a second feature representation when the first round of malware detection is negative.  The rationale for this combination is to use known technique to improve similar system concerning the samples to be analyzed.  This technique can be implemented by inculpating Levy’s mechanism of generating a subsequent/second number of synthetic malware samples into Okano system such that the combination would have produced predictable results with reasonable expectation of success. 

As per claim 20, the references as combined above teach the non-transitory computer-readable storage medium of claim 16, wherein the instructions, when executed, cause the processor to identify the first set of features by observing the program execute in the sandbox (Levy, par. 0044 and 0053: executing each sample in a sandbox).

Claims 2, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Okano in view of Levy, as applied to claim 1, and further in view of Haim (US 20200042704 A1).

As per claim 2, the references of Okano and Levy as combined above teach the adversarial malware detector of claim 1, Levy also teaches wherein the feature perturber is to, when the second feature representation is classified as benign, to remove a second one of the features to form a third feature representation, and wherein the decider is to classify the program as adversarial malware when the machine learning engine classifies the third feature representation as malware (Levy, 0057-0059: using a training set that contains the original malware samples and … the potentially malicious code that can be detected and to improve the ability of the detection model to correctly classify new and previously unseen malware; Levy discloses an iterative machine learning process may be created that continuously narrows the window of vulnerabilities to new malicious actions by repeating the process of filtering and training; the Abstract, such that a third or subsequent feature representation or vector is formed until a true positive detection; par. 0046).
Okano and Levy does not explicitly disclose the limitation for classifying the program as benign when the machine learning engine classifies the third feature representation as benign.  This aspect of the claim is a difference.
In a related art, Haim teaches,
classify the program as benign when the machine learning engine classifies the third feature representation as benign (Haim, FIG. 4 and par. 0029-0030, classification model 400 has a decision tree for classification. When an end node is reach security program 112 classifies the target file accordingly (i.e., if the end node is indicated as "benign" then the file is classified as benign).
Haim is analogous art to the claimed invention in a similar field of endeavor in improving malware detection by using machine learning models.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to use Haim to modify Okano-Levy system to show how a computer program can be determined benign or clean after adjusted dataset of samples being used.  For this combination, the motivation would have been to improve the accuracy of the malware detection to reduce the impact of the existing noise feature in the dataset.

As per claim 11, the references of Okano and Levy as combined above teach the method of claim 10, further including, Levy also teaches when the second feature representation is classified as benign: 
identifying a third set of features representing a second modification of the program; classifying the program as adversarial malware when the machine learning engine classifies the third feature representation as malware (Levy, 0057-0059: using a training set that contains the original malware samples and … the potentially malicious code that can be detected and to improve the ability of the detection model to correctly classify new and previously unseen malware; Levy discloses an iterative machine learning process may be created that 
However, the combination of Okano and Levy does not explicitly disclose the limitation for classifying the program as benign when the machine learning engine classifies the third feature representation as benign.  This aspect of the claim is a difference.
In a related art, Haim teaches,
 classifying the program as benign when the machine learning engine classifies the third feature representation as benign (Halm, FIG. 4 and par. 0029-0030, classification model 400 has a decision tree for classification. When an end node is reach security program 112 classifies the target file accordingly (i.e., if the end node is indicated as "benign" then the file is classified as benign).
Haim is analogous art to the claimed invention in a similar field of endeavor in improving malware detection by using machine learning models.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to use Haim to modify Okano-Levy system to show how a computer program can be determined benign or clean after adjusted dataset of samples being used.  For this combination, the motivation would have been to improve the accuracy of the malware detection to reduce the impact of the existing noise feature in the dataset.

As per claim 17, the references of Okano and Levy as combined above teach the non-transitory computer-readable storage medium of claim 16, Levy also teaches wherein the instructions, when executed, cause the processor to, when the second feature representation is classified as benign: 
identify a third set of features representing a second modification of the program (Levy, 0057-0059: using a training set that contains the original malware samples that continuously Levy discloses an iterative machine learning process may be created that continuously narrows the window of vulnerabilities to new malicious actions by repeating the process of filtering and training; the Abstract, such that a third or subsequent feature representation or vector is formed until a true positive detection; par. 0046); 
classify the program as adversarial malware when the machine learning engine classifies the third feature representation as malware (Levy, 0057-0059: correctly classify new and previously unseen malware).
However, the combination of Okano and Levy does not explicitly disclose the limitation for classifying the program as benign when the machine learning engine classifies the third feature representation as benign.  This aspect of the claim is a difference.
In a related art, Haim teaches,
classify the program as benign when the machine learning engine classifies the third feature representation as benign (Halm, FIG. 4 and par. 0029-0030, classification model 400 has a decision tree for classification. When an end node is reach security program 112 classifies the target file accordingly (i.e., if the end node is indicated as "benign" then the file is classified as benign).
Haim is analogous art to the claimed invention in a similar field of endeavor in improving malware detection by using machine learning models.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to use Haim to modify Okano-Levy system to show how a computer program can be determined benign or clean after adjusted dataset of samples being used.  For this combination, the motivation would have been to improve the accuracy of the malware detection to reduce the impact of the existing noise feature in the dataset.

Claims 3, 4, 12, and 18are rejected under 35 U.S.C. 103 as being unpatentable over Okano in view of Levy, as applied to claim 1, and further in view of Ding (US 20200134468 A1; note that the Examiner relies on the date of provisional application US 62/751281 for the date of reference).

As per claim 3, the references of Okano and Levy as combined above teach the adversarial malware detector of claim 1, but do not explicitly disclose a step of identifying the first one of the features by determining a gradient associated with the first one of the features. This aspect of the claim is identified as a further difference.
In a related art, Ding teaches:
wherein the feature perturber is to identify the first one of the features by determining a gradient associated with the first one of the features (Ding, par. 0090-0092: computing the gradient).
Ding is analogous art to the claimed invention in a similar field of endeavor in improving malware detection by using machine learning models.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Okano-Levy system with Ding to incorporate the technique of determining a gradient of a feature for identification of the feature to be removed from the vector.  For this combination, the motivation would have been to improve the adjustment of feature vector.

As per claim 4, the references of Okano and Levy and Ding as combined above teach the adversarial malware detector of claim 3, wherein the feature perturber is to determine the gradient using a Jacobian Matrix (Ding, par. 0107 and 0119-0122: the Jacobian matrix of G for determining the gradient because this is a relatively simple way to compute this gradient is presented).

As per claim 12, the references of Okano and Levy as combined above teach the method of claim 10, but do not explicitly disclose a step of identifying the first one of the features 
In a related art, Ding teaches:
further including identifying the first modification of the program by determining a gradient associated with the first one of the features (Ding, par. 0090-0092: computing the gradient).
Ding is analogous art to the claimed invention in a similar field of endeavor in improving malware detection by using machine learning models.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Okano-Levy system with Ding to incorporate the technique of determining a gradient of a feature for identification of the feature to be removed from the vector.  For this combination, the motivation would have been to improve the adjustment of feature vector.

As per claim 18, the references of Okano and Levy as combined above teach the non-transitory computer-readable storage medium of claim 16, but do not explicitly disclose a step of identifying the first one of the features by determining a gradient associated with the first one of the features. This aspect of the claim is identified as a further difference.
In a related art, Ding teaches:
wherein the instructions, when executed, cause the processor to identify the first modification of the program by determining a gradient associated with the first one of the features (Ding, par. 0090-0092: computing the gradient).
Ding is analogous art to the claimed invention in a similar field of endeavor in improving malware detection by using machine learning models.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Okano-Levy system with Ding to incorporate the technique of determining a gradient of a .


Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Okano in view of Levy, as applied to claim 1, and further in view of Wiyatno (Wiyatno et al. "Maximal Jacobian-based Saliency Map Attack" Computer Science, Mathematics, ArXiv. 23 August 2018. 5 pages).

As per claim 5, the references of Okano and Levy as combined above teach the adversarial malware detector of claim 1, but do not explicitly disclose using a Jacobian-based saliency map approach to enable the feature perturber to identify the first one of the features. This aspect of the claim is identified as a further difference.
In a related art, Wiyatno teaches:
wherein the feature perturber is to identify the first one of the features using a Jacobian-based saliency map approach (Wiyatno, page 1, col. 2, lines 2-28: per-feature perturbation of the Jacobian-based Saliency Map Attack (JSMA) [1] alters these saliency measures to search over pairs of pixels (p; q) instead.  Wiyatno describes that the Jacobian-based Saliency Map Attack [1] is a family of adversarial attack methods [2], [3] for fooling classification models such that the feature perturber is configured to modify the feature vector).
Wiyatno is analogous art to the claimed invention in a similar field of endeavor in improving malware detection by using machine learning models.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Okano-Levy system with Wiyatno to incorporate a Jacobian-based saliency map approach to enable the feature identification for perturbation.  For this combination, the motivation would have been to improve the adjustment of feature vector.

	Claims 13 and 19 are similarly rejected for the same reason as that of claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.